EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William Anderson (Reg. No. 37,766) on May 4, 2021.
The application has been amended as follows: 
Amendments to the Specification:
The title of the invention on page 1 has been changed from “Work Material Clamp for Use with Cutting Machines” to –Debris Control Apparatus for Cutting Machines-.
The paragraph beginning on page 6, line 8, has been amended as follows:
Figure 16 shows a portion of a cutting machine with the embodiment of Figure [[12]] 15 mounted thereto.

	The paragraph beginning on page 8, line 3, has been amended as follows:
In the preferred embodiment, extending between carriages 18 is X-axis support rail 20. Mounted on X-axis support rail 20 is X-axis carriage 22. X-axis carriage 22 moves along rail 20 to position the cutting tool 26 at the desired position on the X-axis. It will be appreciated that the machine 10 is programmed to move the cutting tool 26 to particular points in the X-Y plane so that the cutting tool can work on the work material 13 positioned on surface 14. The cutting tool 26 is moved to different points on the X-Y plane as the cutting tool 26 works on the work material 13. 


In the preferred embodiment, the each flange 48 includes at least one and preferably two flange magnets 52, and the recesses 50 each include corresponding recess magnets [[54]] 53.  Magnets 52 and magnets [[54]] 53 are mutually attracting, and they are sized, shaped and positioned to hold shield 28 to arms 36 by holding flanges 48 within recesses 50. When it is desired to remove shield 28 from recesses 50, a user pulling on shield 28 can pull to overcome the force of the magnets, and remove the shield 28. The shield 28 is thus detachably attachable to arms 36. It will be appreciated that the embodiment of the invention comprehends other forms of attaching the shield 28 arms 36. For example, locking pins or the like could be used, as could a friction fit. 
	The paragraph beginning on page 13, line 12 has been amended as follows:
The attachment position of flanges 48 to shield 28 in turn dictates the position of shield 28 relative to arms 36, carriage 22, spindle 24 and bit [[33]] 26. The further back (i.e., toward the top of FIG. 1) the flanges are positioned, the further forward the shield 28 will be positioned when mounted, and vice versa. Thus, this configuration allows the operating position of shield 28 to be selectively adjusted in the front-back direction (i.e., along the Y axis) according to the specific configuration of machine 10, to allow, inter alia, the opening [[32]] 33 to line up with bit 26, so that machine 10 can operate with the debris control apparatus mounted to it. It will be appreciated that other configurations that permit selective positioning of shield 28 relative to bit 26 are comprehended. What is important in the preferred embodiment is that the shield 28 be mounted so as to be selectively positionable in the front-back direction relative to the bit 26 so that the bit 26 will line up with opening [[32]] 33. 
The paragraph beginning on page 15, line 7, has been amended as follows:
It will be appreciated that the mounting assemblies of, for example, Figure 3, Figure 6 and Figures 10 all differ primarily because of the specifics of machine 10 that they are being mounted to. It will be appreciated that [[the]] different machines 10 include different configurations to which the debris control apparatus is to be mounted. Thus, different mounting assemblies may be required to mount the shield 28 and brush 30 in a height adjustable manner so that brush 30 remains flush against the work material 13 as the cutting tool and moves into, out of and along work material 13. 

	The paragraph beginning on page 18, line 1, has been amended as follows:
used to shield the eyes of persons viewing the laser cutting. Referring now to FIG. 17, laser shield 64 may be attached to shield 28. Laser shield 28 blocks most of the area of opening 33, and leave only laser cutter opening 66 to permit the laser cutting beam to travel to work material 13. The shield 64 provides a much smaller area through which the gases can escape, permitting them to be vacuumed up before they can escape into the ambient air and harm people nearby. Preferably, shield 64 can (like shield 28) be made from a translucent material that simultaneously shields the eyes from the harmful electromagnetic rays from laser cutting, obviating the need for the wearing of [[googles]] goggles by the user. 
	The paragraph beginning on page 19, line 13, has been amended as follows:
Referring now to Figures 15 and 16, an alternative mounting assembly is shown. Rails 438 are attached to brackets 475. Screws 477 are used to attach the brackets 475 to Z-axis rails 70, or to a portion of the X-axis carriage adjacent to the Z-axis rails. T-slot nuts (also known as double spring tab fasteners, not shown) are preferably inserted into the z-axis rails, and screws 477 are screwed into the [[nots]] nuts to hold the brackets 475 in place. This is also a side mount configuration, with the mounting assembly attaching to a portion of machine 10 that faces left or right, rather than forward. It will be appreciated that other side mount, front mount and even rear mount configurations are comprehended. 

The paragraph beginning on page 20, line 10 has been amended as follows:
When suction pressure is provided through the vacuum conduit 34, the channels 34A, 34B direct the suction pressure around the periphery of the opening 33. In this way, the high concentration of suction pressure at the vacuum fitting opening [[28]] 32 of the shield [[32]] 28 in other embodiments (e.g., ones without the channels 34A, 34B) can be directed and distributed around the periphery of the opening 33. Directing suction pressure around the periphery of the opening 33 can increase the rate of debris removal through the vacuum conduit 34, in part by directing suction pressure to regions closer to the debris (e.g., the periphery of the opening 33). In contrast, in embodiments resulting in a high concentration of suction pressure at the vacuum fitting opening, suction pressure in certain regions under the shield 28 (e.g., those furthest from the vacuum fitting opening [[34]] 32) may have low suction pressure, resulting in a lower rate of debris removal from that region. 

Amendments to the Claims:
Non-elected claims 1-13 (non-elected without traverse in the response filed March 23, 2021) have been canceled.  
14 (Currently Amended). A debris control apparatus for a cutting machine, wherein the cutting machine includes a cutting tool for cutting a work material, the apparatus comprising: 
a debris control enclosure including a cutting tool access opening extending through the debris enclosure along an opening center axis and shaped to admit the cutting tool to the work material while the debris enclosure contains through-opening in said enclosure, the vacuum opening the enclosure including a first flange and a second flange, the first flange being on one side of the cutting tool access opening and the second flange being on an opposite side of the cutting tool access opening 
a mounting assembly for mounting the enclosure to the machine such that during operation of the machine, the enclosure moves along the work material as the cutting tool moves along the work material, the mounting assembly including a pair of slots, the enclosure and mounting assembly being configured such that the enclosure is selectively detachably attached to and detached from the mounting assembly by sliding each of the first and second flanges into and out of a corresponding one of the slots along a direction transverse to the opening center axis. 
enabling an operating depth of the enclosure to be adjusted, and 
wherein after detaching the enclosure from the mounting assembly, without action on the mounting assembly other than said detaching. 
16 (Currently Amended). The apparatus as claimed in claim 14, wherein the mounting assembly includes at least one support arm having [[a]] one of the slots for receiving the enclosure, and wherein the enclosure may be inserted into and withdrawn from the one slot of the at least one support arm. 
17 (Original). The apparatus as claimed in claim 14, wherein the mounting assembly and enclosure are attached by at least one magnetic connector. 
18 (Currently Amended). The apparatus as claimed in claim 17, wherein the enclosure is detached from and attached to the mounting assembly by sliding the enclosure in the direction transverse to the opening center axis, which direction is a front-back direction. 
19 (Original). The apparatus as claimed in claim 14, wherein the vacuum conduit is integral to the enclosure. 
20. (Currently Amended) A debris control apparatus for a cutting machine, wherein the cutting machine includes a cutting tool for cutting a work material, the apparatus comprising: 
a debris control enclosure including a cutting tool access opening extending through the debris enclosure along an opening center axis and shaped to admit the cutting tool to the work material while the debris enclosure contains, within the enclosure and on the work material, debris from the cutting of the work material, as the cutting tool moves along the work through-opening in said enclosure, the vacuum opening assembled and in fluid communication with a vacuum conduit, connected to a vacuum source, for extracting the debris from the enclosure, the enclosure including a first flange and a second flange, the first flange being on one side of the cutting tool access opening and the second flange being on an opposite side of the cutting tool access opening, the enclosure further including [[and]] a flow redirection element; and 
a mounting assembly for mounting the enclosure to the machine such that during operation of the machine, the enclosure moves along the work material as the cutting tool moves along the work material, the mounting assembly including a pair of slots, the enclosure and mounting assembly being configured such that the enclosure is selectively detachably attached to and detached from the mounting assembly by sliding each of the first and second flanges into and out of a corresponding one of the slots along a direction transverse to the opening center axis.

Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
to amend Figure 4 to change the reference character “54” to –53--;
to amend Figure 8 to change the reference character “54” to –53--;
to amend Figure 11 to change the reference character “22” to –33--;
to amend Figure 11 to change the reference character “33” to –32--;


[AltContent: textbox (66)][AltContent: connector]
    PNG
    media_image1.png
    400
    484
    media_image1.png
    Greyscale


to amend Figure 18 to change reference character “33” to –66--, as shown below;
to amend Figure 18 to add a lead line and the reference character “33” pointing to the tool access opening, as shown below;
 
[AltContent: textbox (66)][AltContent: connector][AltContent: connector][AltContent: textbox (33)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    379
    501
    media_image2.png
    Greyscale


In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art, attention is first directed to U.S. Patent Application Publication No. 2004/0192184 to Staas et al.  See particularly Figures 1-5, noting that the debris control enclosure 1 depicted as a whole in each of Figures 1-4 is detachably attachable to a mounting assembly 24 (Figure 5) by sliding 13 into 24 such that resilient clip 15 detachably affixes the debris control enclosure 1 to the machine (see also paragraph 0052).  Also note that debris control enclosure 1 is shaped to admit a cutting bit (such as 32) to the work material (such as 33) through aperture or “cutting tool access opening” 7 (see Figures 10-11 and 2, for example), and that the debris control enclosure also includes a vacuum opening 14 (see Figures 1 claim 20), such as, for example, the inner wall of 2, or the inlets 10, for example.  It is also noted that the debris control enclosure is considered to be at least inherently capable of performing the claimed functions or intended use of containing, within the enclosure and on the work material, debris from the cutting of the work material, as the cutting tool moves along the work material, simply by providing a bit to the releasable chuck 31 that is capable of performing cutting as the machine is moved in a vertical direction with respect to Figures 10-11, for example, noting that the claims are directed to the debris control apparatus with an intended use with a particular cutting machine, rather than to the combination of the debris control apparatus with the cutting machine, such that all that is necessary to meet the intended use limitations is that the prior art be merely capable of performing the claimed functions).  
Additionally, the enclosure includes a stop 16 that extends around the entire outer surface of engaging portion 13 (see Figures 1-5 and paragraph 0052).  Given the configuration of the stop 16 shown in Figures 1-5, it is noted that the stop 16 is comprised of four “flanges” that protrude outwardly from 13, i.e., one flange on each of the four flat sides of 13.  
However, Staas et al. does not teach that the mounting assembly 24 “includes a pair of slots”, nor “the enclosure and mounting assembly being configured such that the enclosure is selectively detachably attached to and detached from the mounting assembly by sliding each of claims 14 and 20.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Staas et al., and thus, for at least the foregoing reasoning, Staas et al. does not render obvious the present invention as set forth in independent claims 14 and 20.
Attention is separately directed to JP 2000-272293 (cited on the IDS filed 10/29/19), hereinafter, JP ‘293.  A machine translation of JP ‘293 is being made of record on the PTO-892 accompanying this Office Action.  See at least Figures 5-12 noting that JP ‘293 teaches a detachable debris control enclosure (including at least element 40) that has a vacuum opening at end 44a for attachment to a vacuum conduit/hose (see paragraphs 0048-0054, for example), and that has a mounting assembly (including at least element 20) for detachably attaching the debris control enclosure to a cutting machine (which has a cutting tool 112; see Figure 12 and paragraph 0040).  See Figures 1-12, and particularly Figure 11, as well as at least paragraphs 0042-0047, 0055-0060, for example.  Furthermore, note that the flow is “redirected” as the flow passes through 44; see Figure 5.  The enclosure 40 includes a flange 42e (Figures 10, 11, 12, paragraph 0052, for example) that is selectively attachable and detachable to a slot 20d of the mounting assembly 20 by sliding the flange 42e (in the direction of the center axis of the opening extending vertically, with respect to Figures 11-12, through the enclosure, and through which the cutter 112 extends).  See at least paragraph 0057 and Figures 10-12, for example.  
However, at the very least JP ‘293 does not teach “the enclosure and mounting assembly being configured such that the enclosure is selectively detachably attached to and detached from the mounting assembly by sliding each of the first and second flanges into and out of a 
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘293, and thus, for at least the foregoing reasoning, JP ‘293 does not render obvious the present invention as set forth in independent claims 14 and 20.
Attention is separately directed to U.S. Pat. No. 4,909,681 to Drier, Jr.  See Figures 1-4, noting that the debris control enclosure 82+42 is “shaped to admit” a cutting tool, such as either nose 36 of router spindle 34 or the bit 52 driven thereby, to the work material 59 while containing, within the enclosure 82+42 and on the work material, debris from the cutting of the work material as the cutting tool moves along the work material.  The debris control enclosure includes a vacuum opening, such as the opening in the top of 82, that is in fluid communication with a vacuum conduit, such as, for example, vacuum tube 56 and/or vacuum hose 58, for extracting the debris from the enclosure.  A mounting assembly 40 is provided for detachably mounting the enclosure 82+42 to the machine via sliding flanges of 82+42 (see Figures 3-4) into and out of correspondingly shaped slots 84 in the bottom of 40, as shown in Figures 3-4, for example; see also col. 4, lines 23-27, for example.  Furthermore, note that the bristles, for example, of 82+42 serve to “redirect” the flow in a sense.
However, it is noted that Drier, Jr., does not teach that the debris control enclosure 82+42 includes both “a cutting tool access opening extending through the debris enclosure along an opening center axis and shaped to admit the cutting tool to the work material…”, and “a vacuum through-opening in said enclosure, the vacuum opening in fluid communication with a vacuum conduit, connected to a vacuum source, for extracting the debris from the enclosure”, as now set claims 14 and 20.  In contrast, it is noted that the debris enclosure 82+42 taught by Drier, Jr. that slides in and out of the mounting assembly 40 has one through-opening (i.e., though enclosure 82+42), and the bit passes through this one through opening, and additionally, that same through-opening (through which the tool bit passes) is the vacuum opening that is in fluid communication with the vacuum conduit 56 and/or 58.  See Figures 3-4, for example.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Drier, Jr., and thus, for at least the foregoing reasoning, Drier, Jr., does not render obvious the present invention as set forth in independent claims 14 and 20.
The aforedescribed prior art being representative of the closest prior art of record to the presently-claimed invention, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 4, 2021